[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (NO. 112)
Three of the defendants, the Town of Stratford, the Board of Education of the Town of Stratford, and Richard Hampton, have moved for summary judgment on various grounds. As to the Board of Education and Hampton, the court finds that issues of material fact remain as to whether a duty was owed to the plaintiff under the circumstances of this case. See Burns v. Board of Education,228 Conn. 640, 638 A.2d 1 (1994). As to the Town of Stratford, the court finds that it is entitled to immunity from suit, and therefore, is entitled to summary judgment based on the reasoning set forth in Couture v. Board of Education, 6 Conn. App. 309,312-13, 505 A.2d 432 (1986). Accordingly, the defendants' motion for summary judgment is granted as to the Town of Stratford and denied as to the Board of Education and Richard Hampton.
FORD, J.